NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 6 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                         No. 13-50214

               Plaintiff - Appellee,              D.C. No. 2:11-cr-00405-TJH

  v.
                                                  MEMORANDUM*
ANDREA LORRAINE AVERY, a.k.a.
Susie Allen, a.k.a. Rene Bell, a.k.a. Donna
Browning, a.k.a. Eileen Burke,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Terry J. Hatter, Jr., District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Andrea Lorraine Avery appeals from the district court’s judgment and

challenges the 88-month sentence imposed following her guilty-plea conviction for

13 counts of bank fraud, in violation of 18 U.S.C. § 1344(2); and two counts of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
making a false statement to a bank, in violation of 18 U.S.C. § 1014. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Avery’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. Avery has filed a pro se supplemental brief. No answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal except with

respect to the restitution award. In response to this court’s July 29, 2014, order, the

government filed a letter brief conceding that there is an irreconcilable discrepancy

between the restitution ordered by the district court at the sentencing hearing and

the restitution amount identified in the Amended Judgment. Accordingly, we

remand to the district court with instructions that it amend the judgment to reflect

the correct restitution amount of $1,935,709.44 payable to Bank of America and

$947,692.18 payable to Wells Fargo Bank, for a total of $2,883,401.62, as

pronounced at sentencing.

         Counsel’s motion to withdraw is GRANTED.

         Avery’s motion to file a late pro se supplemental brief is GRANTED. The

Clerk shall file the brief received on August 18, 2014.

         AFFIRMED; REMANDED to correct judgment.


                                           2                                    13-50214